IN THE
TENTH COURT OF APPEALS










 

No. 10-07-00167-CV
 
Rickey Fantroy,
                                                                                    Appellant
 v.
 
AMC Mortgage Services, Inc.,
                                                                                    Appellee
 
 

From the County Court at Law No.
2
Johnson County, Texas
Trial Court No. C200700010
 

ORDER





 
            Rickey Fantroy appealed an adverse
judgment rendered by the trial court.  We struck his brief because it did not
comply with the rules regarding briefing and allowed Fantroy time to file a
compliant brief.  No brief was filed.  We then warned Fantroy that if we did
not receive a response showing grounds for continuing the appeal within 21
days, his appeal may be dismissed for want of prosecution.  See Tex. R. App. P. 38.1(a); 42.3(b). 
After more than 21 days passed and we received no response from Fantroy, we
dismissed his appeal
            Within 15 days from the dismissal,
Fantroy filed a motion to reconsider.  We denied the motion.  Fantroy provided
no basis to show error in the judgment, and he attached documents to his motion
that were outside the record in this appeal.  Further, no proper brief was ever
filed.  
            Fantroy now files a document we
consider to be a further motion for rehearing.  He has not paid the required
filing fee for this motion.  Absent a specific exemption, the Clerk of the
Court must collect filing fees at the time a document is presented for filing. 
Tex. R. App. P. 12.1(b); Appendix to Tex. R. App. P., Order Regarding Fees (July 21, 1998).  See
also Tex. R. App. P. 5; 10th Tex. App. (Waco) Loc. R. 5; Tex. Gov’t Code Ann. § 51.207(b)
(Vernon 2005).  Under the circumstances of this appeal, we suspend the rule and
order the Clerk to write off the unpaid motion fee in this case.  Tex. R. App. P. 2.  
            Fantroy again attaches to this motion,
and relies upon, documents outside the record from this proceeding.  The motion
presents no legal argument based upon the record in this proceeding of how
trial court error, if any, resulted in an improper judgment.  Further, no brief
making such an argument has ever been filed.
            Fantroy’s further motion for rehearing
is denied.
 
                                                                        TOM
GRAY
                                                                        Chief
Justice
 
Before
Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Motion
denied
Order
issued and filed August 13, 2008


n:justify;line-height:200%'>            Immediately after mediation,
the mediator must advise this Court, in writing, only that the case did or did
not settle and the amount of the mediator’s fee paid by each party.  The
mediator’s fees will be taxed as costs.  Unless the mediator agrees to mediate
without fee, the mediator must negotiate a reasonable fee with the parties, and
the parties must each pay one-half of the agreed-upon fee directly to the
mediator.
            Failure or refusal to attend
the mediation as scheduled may result in the imposition of sanctions, as
permitted by law.  
            Any objection to this Order
must be filed with this Court and served upon all parties within ten days after
the date of this Order, or it is waived. 
            We refer this appeal to
mediation.  
            The appeal and all appellate
deadlines are suspended as of the date of this Order.  The suspension of the
appeal is automatically lifted when the mediator’s report to the Court is
received.  If the matter is not resolved at mediation, any deadline that began
to run and had not expired by the date of this Order will begin anew as of the
date the mediator’s report to the Court is received.  Any document filed by a
party after the date of this Order and prior to the filing of the mediator’s
report will be deemed filed on the same day, but after, the mediator’s report
is received.
 
PER
CURIAM
Before
Chief Justice Gray,
            Justice
Davis, and
            Justice
Scoggins
Appeal
referred to mediation
Order
issued and filed February 9, 2011